ORDER
By order filed on April 15, 2015, we indefinitely suspended respondent Randall D.B. Tigue based on his failure to provide proof of his successful completion of the professional responsibility portion of the *83state bar examination. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, including successful completion of the professional responsibility portion of the state bar examination. The Director has no objection to respondent’s reinstatement to the practice of law.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Randall D.B. Tigue is reinstated to the practice of law effective as of the date of the filing of this order and is placed on probation until April 28, 2016, subject to the conditions imposed by our April 28, 2014, order. See In re Tigue, 845 N.W.2d 761, 762 (Minn.2014) (order).
BY THE COURT:
/s/Alan C. Page Associate Justice